Citation Nr: 1028718	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1948 to August 1952.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  Although the Veteran initially requested a 
Travel Board hearing when he perfected his appeal in April 2006, 
he subsequently requested a videoconference Board hearing which 
was held before the undersigned in July 2009.  In September 2009, 
the Board remanded this issue for additional development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right hip disability is not related to an 
injury during active service.


CONCLUSION OF LAW

A right hip disability, to include osteoarthritis, was not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in a November 2004 letter 
and claim was readjudicated in a May 2010 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  Although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection for right hip 
disability is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

VA has obtained the Veteran's service treatment records, provided 
him with VA examinations to assess the current extent of his 
right hip disability and whether is related to his period of 
active duty, and afforded him the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim for service connection at this time.


Service Connection for Right Hip Disability

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's service treatment records show that, at his 
enlistment physical examination in August 1948, clinical 
evaluation of the extremities was normal.  The Veteran also 
certified that he never had any painful joints and was not 
concealing any injury at that time.

On May 23, 1950, the Veteran complained of chest pain and right 
hip pain.  It was noted that he had been caught between a tank 
turret and driver's hatch for "about 15" minutes "causing his 
trunk to be crushed between the two surfaces."  Physical 
examination showed abrasions on the right hip.  The diagnosis was 
multiple contusions.  The Veteran was transferred immediately to 
a Naval Hospital for treatment and disposition

After being transferred to a Naval Hospital for treatment that 
same day in May 1950, the Veteran complained of pain in his chest 
and right hip.  It was noted that, while on tank maneuvers at a 
Tank Park, the Veteran had been caught between a tank turret and 
driver's hatch and had sustained injuries.  He had been "hit by 
swinging turret on a tank" and received a blow on the chest and 
right hip a few hours prior to his admission.  It also was noted 
that he was stunned momentarily at the time of this incident.  
Physical examination showed he appeared "acutely ill" with an 
abrasion on the right hip.  The impressions included right hip 
abrasion.

On May 24, 1950, it was noted that x-rays of the Veteran's pelvis 
were negative.  He was improved.  It also was noted that the 
Veteran still had tenderness over the sternal region.  On May 29, 
1950, it was noted that the Veteran was "much improved."  The 
Veteran was considered fit for duty and returned to duty on June 
2, 1950.

At the Veteran's separation physical examination in August 1952, 
clinical evaluation was normal.  It was noted that the Veteran 
required neither treatment nor hospitalization.  No defects were 
noted.

A copy of the Veteran's "Honorable Discharge" from active 
service which he submitted and was included in the claims file 
shows that his military occupational specialty (MOS) was tank 
leader.  The Veteran served in combat operations in Korea against 
North Korean forces from August 3 to September 11, 1950.  He 
participated in the assault and seizure of Inchon, Korea, on 
September 15-16, 1950, and the capture and securing of Seoul, 
Korea, from September 17 to October 7, 1950.  The Veteran also 
participated in the Wonsan-Hungnam-Chosin Campaign in northern 
Korea from October 26 to December 14, 1950.  Finally, he 
participated in operations against enemy forces in central and 
south Korea from December 16, 1950, to May 10, 1951.

On VA examination in April 2007, the Veteran reported sustaining 
bilateral hip injuries in the tank turret incident during 
service.  He reported developing increasing pain in the right 
hip, accompanied by weakness, giving way, lack of endurance, and 
locking.  He had not had any injections or surgery on the right 
hip.  Examination showed limitation of motion of the right hip.  
X-rays of the right hip showed early degenerative changes with 
narrowing of the joint space and spur formation; no fractures 
were noted.  The diagnoses included status post right hip injury 
with limited range of motion and degenerative spur.  The examiner 
provided an opinion addressing the etiology of the Veteran's left 
hip condition but not of his right hip disability.

In a November 2004 statement, G.G.S. stated that the Veteran had 
served with him for "most of his Marine Corps service." G.G.S. 
stated that he remembered that the Veteran had been "severely 
injured" when the tank barrel "compressed him against the 
driver's hatch cover."

Pursuant to the Board's remand, a VA examination was conducted in 
February 2010, and the examiner provided an addendum to his 
examination report in May 2010.  The examiner reviewed the claims 
folder in conjunction with his examination of the Veteran.  It 
was the examiner's opinion that the Veteran's current right hip 
disability was not caused by or a result of the inservice tank 
turret incident.  The examiner stated, 

Though his [service treatment records] confirm 
that he was treated for an injured R hip after a 
turret struck him while he was on maneuvers in 
5/50, his final diagnosis was R hip abrasions.  
Only requiring a brief period of recovery, he was 
deemed fit for duty 9 days later.  He was able to 
actively participate in combat in Korea for 9 
months without any documentation of complaint, 
limitation of duty, or treatment.  Thus, as 
documented in his [service treatment records], 
his R hip abrasion and any R hip issue was 
considered resolved by 6/2/50, at which time he 
was considered fit for duty.  Upon honorable 
discharge, the next time any mention of the R hip 
was made was 57 years after the tank turret 
accident, on a VA exam in 4/07, with imaging 
confirming early degenerative changes.  There has 
been no additional evidence presented to 
attribute the diagnosis of degenerative changes 
in his R hip to any time in the service.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a right hip 
disability.  The Board notes initially that, although the Veteran 
had honorable active combat service in Korea during the Korean 
Conflict, the medical evidence does not show-nor does the 
Veteran contend-that he incurred a right hip disability during 
combat service.  Instead, the Veteran has contended, and the 
evidence shows, that he injured his right hip when he was struck 
by a tank turret during non- combat tank maneuvers in June 1950 
before his unit shipped out to Korea.  Thus, the presumptions 
normally available for injuries sustained in combat are not 
applicable to this case.  See generally 38 U.S.C.A. § 1154(b).  
The Veteran also is not entitled to service connection for 
osteoarthritis of the right hip on a presumptive service 
connection basis because the medical evidence shows that he was 
not treated for degenerative changes of the right hip during 
active service or within the first post-service year (i.e., by 
August 1953).  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran further is not entitled to service connection for a 
right hip disability on a direct service connection basis.  The 
Veteran's service treatment records show that he was treated for 
a right hip abrasion and hospitalized for several days following 
this injury.  Despite the Veteran's assertions that he was 
knocked unconscious and woke up in a hospital some time after he 
was struck by a tank turret, his service treatment records show 
instead that he was stunned momentarily.  There is no indication 
that he lost consciousness at the time of this in-service injury.  
The Veteran's service treatment records also show that, after 
being hospitalized for about a week, he was considered fit for 
duty and returned to duty on June 2, 1950.  The Veteran was 
normal clinically at his separation physical examination in 
August 1952.  Following service, it appears that the Veteran 
first complained of a right hip disability on the VA examination 
in April 2007, or almost 55 years after service separation in 
August 1952.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).

The Board notes that the only competent medical opinion of record 
as to the cause of the Veteran's current right hip disability is 
that offered after the February 2010 VA examination and states 
that it was not related to the injury in service.  Without a 
medical opinion linking the Veteran's current right hip 
disability to his service, there is no basis for service 
connection.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions and July 2009 
videoconference Board hearing testimony.  The Board notes that, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer); (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The Federal Circuit 
also has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in and 
of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  In Buchanan, the Federal Circuit noted that the 
Board retains the discretion to make credibility determinations 
and otherwise weigh all of the evidence submitted, including lay 
evidence.

The Board finds that the Veteran is competent to describe 
experiencing right hip pain since service separation.  The Board 
notes that the record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on the 
etiology of his current right hip disability.  The Board 
concludes that the Veteran's lay statements, although competent 
evidence of the continuity of right hip symptomatology since 
service separation, are not probative on the issue of whether the 
Veteran's current right hip disability is related to active 
service because they are outweighed by competent medical evidence 
showing no nexus.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).


ORDER

Service connection for a right hip disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


